OPINION — AG — 74 O.S. 1977 Supp., 818 [74-818] IS NOT VIOLATED WHEN AN ACCOUNTANT FOR A STATE AGENCY IS EMPLOYED AS AN INSTRUCTOR IN BASIC ACCOUNTING BY A STATE EDUCATIONAL INSTITUTION AFTER HIS NORMAL WORKING HOURS. IT IS FURTHER THE OPINION OF THE AG THAT 74 O.S. 1977 Supp., 1404 [74-1404](F) IS NOT VIOLATED IF AN EMPLOYER DETERMINES THAT THE PART TIME WORK OF AN EMPLOYEE WILL NEITHER DECREASE HIS EFFICIENCY NOR IMPAIR HIS JUDGEMENT AS A FULL TIME EMPLOYEE OF THE STATE. CITE: OPINION NO. 75-146, OPINION NO. 69-279 (GLENN MCLOUGHLIN) == SEE: OPINION NO. 88-023 (1989) ** SEE OPINION NO. 91-567 (1991)